UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6783



JUSTIN M. PORTER,

                                            Petitioner - Appellant,

          versus


WARDEN ANTHONY; SOUTH CAROLINA STATE
LEGISLATURE; HENRY MCMASTER, Attorney
General of South Carolina,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(CA-03-2557-9-18BG)


Submitted:   September 16, 2004        Decided:   September 22, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Justin M. Porter, Appellant Pro Se. Donald John Zelenka, Chief
Deputy Attorney General, John William McIntosh, Assistant Attorney
General, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Justin   M.    Porter    appeals    a   district     court’s       order

accepting   a    magistrate   judge’s     recommendation        to     dismiss    as

untimely his petition filed under 28 U.S.C. § 2254 (2000).                       The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.          28 U.S.C. § 2253(c)(1) (2000).              A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                       28 U.S.C.

§   2253(c)(2)   (2000).      A   prisoner     satisfies      this   standard     by

demonstrating     that    reasonable     jurists      would     find    that     his

constitutional    claims    are     debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Porter has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         DISMISSED




                                     - 2 -